DETAILED ACTION

1.	Claims 1-17 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Claim Objections

3.	Claims 1, 8 and 15 are objected to because of the following informalities:  
As per claims 1, 8 and 15, “the to-detected” should be corrected as “the to-be-detect”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2014/0195704 ], in view of Krishnamurthy et al. [ US Patent Application No 2015/0304233 ].

5.	As per claim 1, Bhatia discloses the invention as claimed including a method for operating a smart network interface card [ i.e. managed node ] [ 140, Figure 1A ], wherein the smart network interface card is connected to a baseboard management controller [ i.e. master and slave BMCs ] [ 132, Figure 1A ], and the method comprises:
acquiring a smart network interface card detection request [ i.e. receive IPMI message ] [ paragraphs 0005, 0032, and 0034 ], the smart network interface card detection request includes an identifier of a to-be-detected smart network interface card [ i.e. target computer node from the computer nodes based on a protocol address, “get Device ID” ] [ paragraphs 0032, and 0053, and 0070 ], wherein the to-be-detected smart network interface card supports a network connection of a server computer including a first CPU [ i.e. the management device may be a general purpose computer system ] [ 109, Figures 1A, 2; and paragraph 0030, 0033, 0036, and 
determining a baseboard management controller that is connected to the to-be-detected smart network interface card as a target baseboard management controller [ i.e. slave BMC or assisting management instance corresponding to managed node ] [ paragraphs 0035, 0040, 0041, and 0050 ], wherein the second random access memory operating system and the second CPU of the to-be-detected smart network interface card are independent from the baseboard management controller [ 120, 140, Figure 1A; and paragraphs 0030, and 0038 ] comprising a third operating system [ i.e. operating system of the management device 120 ] [ paragraphs 0100 ], and a third CPU [ 127, figure 1A; and paragraph 0030 ].
Bhatia does not specifically disclose
the server computer including a first operating system; and logging into the second operating system of the to-be-detected smart network interface card through the target baseboard management controller.
Krishnamurthy discloses

It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, and Krishmurthy because the teaching of Krishnamurthy would enable to provide hypervisor functionality to have certain configurable resources rather than fixed and immutable attributes [ Krishnamurthy, paragraph 0005 ].

6.	As per claim 2, Bhatia discloses wherein an interface of the to-be-detected smart network interface card and an interface of the target baseboard management controller are connected to each other [ 132, 140, Figure 1A; and paragraphs 0030, and 0033 ], and these two interfaces connected with each other are identical in at least one following items: electrical characteristics or communication protocol characteristics [ 136, 152, Figure 1A; and paragraphs 0036,and 0038 ].

7.	As per claim 5, Bhatia discloses detecting the to-be-detected smart network interface card [ i.e. to perform management function to a corresponding managed computer node and to report the responses [ paragraphs 0063, and 0082 ].

8.	As per claim 6, Bhatia discloses sending an interface relocation request to the target baseboard management controller, wherein the interface relocation request is used to request that a target interface of the target baseboard management controller is used as an interface for transmitting data between the target baseboard management controller and the smart network interface card, wherein the target interface is an interface, of the target baseboard management controller, connected to the to-be-detected smart network interface card [ i.e. select one of the assisting management instances, identify the particular target assisting management instance to which the IPMB message is addressed ] [ paragraphs 0047, 9956 and 0070 ]; and logging into the second operating system of the to-be-detected smart network interface card through the relocated target interface [ i.e. assisting management instance performs management function on managed node ] [ 550, Figure 5; and paragraphs 0010, and 0113 ].

9.	As per claim 7, Bhatia discloses wherein the interface, of the target baseboard management controller, connected to the to-be-detected smart network interface card is used as the target interface [ i.e. the BMC includes one or more communication interfaces such as bus management interfaces for communications with the managed computer nodes ] [ 136, Figure 1A; and paragraph 0036, 0039, and 0043 ]; and the logging into the second operating system of the to-be-detected smart network interface card comprises: logging into an operating system of the target baseboard management controller [ i.e. the master management instance identifies the first assisting management instance from the assisting management instances based on the first IPMB slave address, and then transfers the data to the first assisting management instance ] [ 

10.	As per claims 8, and 9, they are rejected for similar reasons as stated above in claims 1, and 2.

11.	As per claims 12-14, they are rejected for similar reasons as stated above in claims 5-7.

12.	As per claim 15, it is rejected for similar reasons as stated above in claim 1.

13.	As per claim 16, Bhatia discloses wherein the to-be-detected smart network interface card further includes a CPU and a hardware acceleration unit [ 140, Figure 4 ].

14.	As per claim 17, Bhatia in view of Kuroki and Krishnamurthy discloses the method according to claim 1, furthermore, Bhatia discloses wherein the first operating system, the .

15.	Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2014/0195704 ], in view of Krishnamurthy et al. [ US Patent Application No 2015/0304233 ], and  further in view of Lai et al. [ US Patent Application No 2016/0080210 ].

16.	As per claim 3, Bhatia in view of Krishnamurthy does not specifically disclose wherein an asynchronous serial interface of the to-be-detected smart network interface card is connected to an asynchronous serial interface of the target baseboard management controller.  Lai discloses wherein an asynchronous serial interface of the to-be-detected smart network interface card is connected to an asynchronous serial interface of the target baseboard management controller [ i.e. BMC can send serial output through the connection to the NIC ] [ 250, Figure 2; and paragraphs 0033, 0040, and 0045 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, Krishmurthy and Lai because the teaching of Lai would enable to provide system and method for managing serial output from multiple servers [ Lai, paragraph 0002 ]..



18.	As per claims 10, and 11, they are rejected for similar reasons as stated above in claims 3, and 4.

Response to Arguments

19.	Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.

20.	As per remarks, Applicants’ argued that (1) Bhatia does not disclose that the network interface controller having a network address has an operating system and a CPU which are independent from the baseboard management controller comprising another operating system and another CPU, and independent from the server computer including another operating system and another CPU.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446